      Case 6:18-cv-01228-LEK-ML Document 134-1 Filed 04/16/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT OF NEW YORK MAIN OFFICE (SYRACUSE)


 RACHEL COLANGELO and                             CIVIL ACTION NO.: 6:18-cv-01228-LEK-ML
 KATHLEEN PARADOWSKI,
 individually and on behalf of a class of
 similarly situated individuals,                  DECLARATION OF DAVID A. COULSON,
                                                  ESQ. IN SUPPORT OF DEFENDANTS
         Plaintiffs,
                                                  CHAMPION PETFOODS USA INC. AND
 v.                                               CHAMPION PETFOODS LP’S RESPONSE
                                                  IN OPPOSITION TO PLAINTIFF’S
 CHAMPION PETFOODS USA INC.                       MOTION FOR CLASS CERTIFICATION
 and CHAMPION PETFOODS LP,

         Defendants.


       I, DAVID A. COULSON, pursuant to 28 U.S.C. § 1746(2), declare under penalty of perjury

the following:

       1.        I am shareholder with the law firm of GREENBERG TRAURIG, P.A. I represent

Defendants Champion Petfoods USA Inc. and Champion Petfoods LP (collectively, “Champion”)

and submit this declaration in support of Champion’s Response in Opposition to Plaintiff’s Motion

for Class Certification [D.E. 108]. This declaration is based on my personal knowledge and review

of my files.

       2.        Attached as “Exhibit 1” is a document containing the purchase history of 31 named

plaintiffs, as alleged in the complaints in 16 putative class actions filed in various states in 2018

against Champion. The document lists the case each plaintiff was part of, the Champion dog food

diets the plaintiff allegedly purchased, and the date range of the purchases, if alleged.

       3.        Attached as “Exhibit A” is a true and correct copy of the Declaration of Chinedu

Ogbonna in support of Champion’s Response in Opposition to Plaintiff’s Motion for Class

Certification, dated April 13, 2021.
        Case 6:18-cv-01228-LEK-ML Document 134-1 Filed 04/16/21 Page 2 of 4




         4.    Attached as “Exhibit B” is a true and correct copy of relevant portions of the

transcript from the November 13, 2018 deposition of Peter Muhlenfeld taken in the case Loeb v.

Champion Petfoods, No. 18-cv-494 (E.D. Wis.).

         5.    Attached as “Exhibit C” is a true and correct copy of relevant portions of the

transcript from the December 4, 2018 deposition of Champion’s corporate representative, Peter

Muhlenfeld, taken in the related case Reitman v. Champion Petfoods, No. 2:18-cv-01736-DOC-

JPR (C.D. Cal.) (“Reitman”).

         6.    Attached as “Exhibit D” is a true and correct copy of relevant portions of the

transcript from the November 29, 2018 deposition of Jeff Johnston, taken in Reitman.

         7.    Attached as “Exhibit E” is a true and correct copy of a true and correct copy of

relevant portions of the transcript from the June 25, 2020 deposition of Champion’s corporate

representative, Peter Muhlenfeld, taken in the related case Renfro v. Champion Petfoods, No. 18-

cv-02756-MEH (D. Colo.) (“Renfro”).

         8.    Attached as “Exhibit F” is a true and correct copy of the Declaration of Christopher

Milam in support of Champion’s Response in Opposition to Plaintiff’s Motion for Class

Certification, dated April 15, 2021.

         9.    Attached as “Exhibit G” is a true and correct copy of the transcript from the

October 28, 2020 deposition of Plaintiff Kathleen Paradowski.

         10.   Attached as “Exhibit H” is a true and correct copy of Defendants’ Expert Report

of Robert H. Poppenga, DVM, PhD, DABVT served in this action and executed February 19,

2021.

         11.   Attached as “Exhibit I” is a true and correct copy of relevant portions of the

transcript from the May 9, 2019 deposition of Sean Callan taken in Reitman.



                                                2
      Case 6:18-cv-01228-LEK-ML Document 134-1 Filed 04/16/21 Page 3 of 4




       12.     Attached as “Exhibit J” is a true and correct copy of relevant portions of the

transcript from the April 26, 2019 deposition of Dr. Gary Pusillo taken in Reitman.

       13.     Attached as “Exhibit K” is a true and correct copy of relevant portions of the

transcript from the June 24, 2020 deposition of Champion’s corporate representative, Jeff

Johnston, taken in Renfro.

       14.     Attached as “Exhibit L” is a true and correct copy of the Declaration of Jeff

Johnston in support of Champion’s Response in Opposition to Plaintiff’s Motion for Class

Certification, dated April 12, 2021.

       15.     Attached as “Exhibit M” is a true and correct copy of relevant portions of the

transcript from the May 31, 2019 deposition of Dr. Gary Pusillo taken in Reitman.

       16.     Attached as “Exhibit N” is a true and correct copy of relevant portions of the

transcript from the July 22, 2020 deposition of Plaintiff Cammeo Renfro, taken in Renfro.

       17.     Attached as “Exhibit O” is a true and correct copy of relevant portions of the

transcript from the August 31, 2020 deposition of Plaintiff Scott Wertkin, taken in the related case

Song v. Champion Petfoods, No. 0:18-cv-03205-PJS-KMM (D. Minn.) (“Song”).

       18.     Attached as “Exhibit P” is a true and correct copy of relevant portions of the

transcript from the July 8, 2020 deposition of Plaintiff Barb McGraw, taken in Renfro.

       19.     Attached as “Exhibit Q” is a true and correct copy of relevant portions of the

transcript from the August 25, 2020 deposition of Plaintiff Jennifer Song, taken in Song.

       20.     Attached as “Exhibit R” is a true and correct copy of relevant portions of the

transcript from the December 8, 2020 deposition of Plaintiff Zachary Chernik, taken in the related

case Chernik v. Champion Petfoods, No. 1:18-cv-04347 (N.D. Ill.).




                                                 3
      Case 6:18-cv-01228-LEK-ML Document 134-1 Filed 04/16/21 Page 4 of 4




       21.     Attached as “Exhibit S” is a true and correct copy of relevant portions of the

transcript from the October 21, 2020 deposition of Plaintiff Ramy Shaker, taken in the related case

Shaker v. Champion Petfoods, No. 2:18-cv-13603-LJM-DRG (E.D. Mich.).

       22.     Attached as “Exhibit T” is a true and correct copy of relevant portions of the

transcript from the January 3, 2019 deposition of Plaintiff Carol Shoaff, taken in Reitman.

       23.     Attached as “Exhibit U” is a true and correct copy of relevant portions of the

transcript from the January 4, 2019 deposition of Plaintiff Jennifer Reitman, taken in Reitman.

       24.     Attached as “Exhibit V” is a true and correct copy of relevant portions of the

transcript from the June 28, 2019 deposition of Plaintiff Erin Grant, taken in Reitman.

       25.     Attached as “Exhibit W” is a true and correct copy of relevant portions of the

transcript from the October 7, 2020 deposition of Plaintiff Tracy Knierim, taken in Shaker.

       26.     Attached as “Exhibit X” is a true and correct copy of the Expert Report of Stefan

Boedeker with appendices, dated February 24, 2021 and served in this action.

       27.     Attached as “Exhibit Y” is a true and correct copy of the Expert Rebuttal Report

of Dr. Dominque M. Hanssens, dated March 29, 2021 and served in this action.

       28.     Attached as “Exhibit Z” is a true and correct copy of the Expert Rebuttal Report

of Dr. Lorin Hitt, dated March 29, 2021 and served in this action.



       I declare under penalty of perjury that the foregoing is true and correct. Executed on this

16th day of April, 2021 in Miami, Florida.


                                                             s/ David A. Coulson____________
                                                             David A. Coulson




                                                4
